Citation Nr: 1402699	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  11-17 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits on behalf of M.M.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

Appellant represented by	Unrepresented


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to October 1980.  The Appellant is seeking an apportionment of his VA compensation benefits on behalf of the child in her custody.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Appellant's apportionment claim.

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter the Board notes that the Veteran also initiated an appeal for earlier effective dates, and that a Statement of the Case (SOC) was promulgated on these claims in June 2011.  However, the record available for the Board's review does not reflect the Veteran perfected his appeal as to these claims by filing a timely Substantive Appeal after the SOC was promulgated.  Therefore, the Board does not have jurisdiction to address these claims.  See 38 C.F.R. §§ 20.200, 20.302 (2013).  Moreover, only the apportionment claim has been certified as being on appeal to the Board.


REMAND

As part of a May 2011 Substantive Appeal, the Appellant indicated that she wanted a Board hearing at a local VA office (i.e., a Travel Board hearing).  The Veteran did submit a form in September 2011 that he did not desire a hearing, but nothing in the record available for review indicates the Appellant withdrew her hearing request.  

Under applicable regulation, a hearing on appeal will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.
 Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Therefore, a remand is required to schedule this hearing.

A claim for an apportionment is a "simultaneously contested claim" that is subject to special procedural regulations.  Under 38 C.F.R. § 19.100, all interested parties in a simultaneously contested claim will be specifically notified of the action taken by the agency of original jurisdiction, the rights and time limits concerning the initiation of an appeal, as well as the parties' rights to a hearing and representation.  

In addition, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument. The appellant will then be allowed an opportunity to present testimony and argument in rebuttal. Cross-examination will not be allowed.  38 C.F.R. § 20.713(a) (2013).  Consequently, even though the Veteran indicated he did not desire a hearing in this case, the requisite contested claims procedures should be followed in the scheduling and conduct of this hearing.

Accordingly, this case is REMANDED for the following:

1.  Take appropriate steps to schedule the Appellant for a personal hearing with a Veterans Law Judge of the Board in accordance with her request.  The Appellant and the Veteran should be notified in writing of the date, time and location of the hearing.  Further, ensure that all requisite contested claims procedures are followed in the scheduling and conduct of this hearing.

2.  After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the parties due process of law.

The Appellant and the Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

